— Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about July 15, 1992, which granted, and denied, in part, defendant’s motion pursuant to CPLR 3212 for summary judgment, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiff’s visits to defendant in 1978 and 1980 did not involve continuing efforts to treat a particular condition, and that the doctrine of continuous treatment (CPLR 214-a) therefore does not apply to those visits and the attendant diagnoses (Curdo v Ippolito, 63 NY2d 967; Nykorchuck v Henriques, 78 NY2d 255, 258-259). However, the same cannot be said, as a matter of law, for the visits in 1987 and 1989, by which time plaintiff’s condition had deteriorated severely. The action having been timely commenced with respect to the treatment given in 1989, summary judgment was properly denied with respect to the diagnosis made in 1987. Concur — Milonas, J. P., Ross, Asch and Rubin, JJ.